DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
The office action is being examined in response to the application filed by the applicant on 14 April 2020.
Claims 1-20 are currently pending and have been examined.
This action is made NON-FINAL.

Specification - Abstract
The abstract of the disclosure is objected to because it includes an implied phrase, i.e. “… is provided.” in line 1. Correction is required.  See MPEP § 608.01(b).
In order to overcome the objection, the Examiner suggests that “A post for use in a fence installation is provided. The post includes…” in line 1 should read --A post for use in a fence installation includes…--.

Claim Objections
Claims 16 and 18 are objected to because of the following informalities: 
With respect to Claim 16, “The fence of claim 9 the first adjustable portion” in line 1 should read --The fence of claim 9 wherein the first adjustable portion--.
With respect to Claim 18, “The method of claim 17 installing” in line 1 should read --The method of claim 17 wherein the method further comprising the step of installing--. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 9-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richards et al. (US 2006/0186390 A1). 
	With respect to Claim 1, Richards et al. (Figs. 1-21) discloses a post (10) for use in a fence installation, the post (10) comprising:
a body portion (first angled member 12 with panels 16, 18) defining a first plurality of mortises (26 in Fig. 3) in a fixed position with respect to the body portion (12); and
an adjustable portion (second angled member 14 with panels 30, 31) defining a second plurality of mortises (40 in Fig. 2), the adjustable portion (14) being engageable with the body portion (12) such that a position of the second plurality of mortises (40) is adjustable with respect to the body portion (12).
With respect to Claim 3, Richards et al. (Figs. 1-21) discloses the limitations set forth in Claim 1 and that the adjustable portion (14) is slidably engageable (Paragraph 0044) with the body portion (12) such that the position of the second plurality of mortises (40) is adjustable with respect to the body portion (12).
With respect to Claim 4, Richards et al. (Figs. 1-21) discloses the limitations set forth in Claim 1 and that the adjustable portion (14) is configured to be snapped in place with the body portion (12).
With respect to Claim 5, Richards et al. (Figs. 1-21) discloses the limitations set forth in Claim 1 and that the body portion (12 in Fig. 4) defines a groove (24, 38a) configured to receive an engagement portion (36, 37a) of the adjustable portion (14) during engagement therebetween.
With respect to Claim 6, Richards et al. (Figs. 1-21) discloses the limitations set forth in Claim 1 and that the adjustable portion (14 in Fig. 4) defines a groove (38, 24a) configured to receive an engagement portion (22, 23a) of the body portion (12) during engagement therebetween.
Claim 7, Richards et al. (Figs. 1-21)discloses the limitations set forth in Claim 1 and that a miter joint (Figs. 4-5) is provided between the body portion (12) and the adjustable (14) portion during engagement therebetween.
With respect to Claim 9, Richards et al. (Figs. 1-21, annotated Fig. 5A) discloses a fence system (annotated Fig. 5A) comprising:
a first post (A), the first post including (i) a first body portion (first angled member 12 with panels 16, 18) and (ii) a first adjustable portion (second angled member 14 with panels 30, 31) defining a plurality of mortises (40 in Fig. 2), the first adjustable portion (14) being engageable with the first body portion (12) such that a position of the plurality of mortises (40) is adjustable with respect to the first body portion (12);
a second post (B); and
at least one rail (28a, 28b) configured to be positioned between one of the plurality of mortises (40) and the second post (B).

    PNG
    media_image1.png
    448
    846
    media_image1.png
    Greyscale

With respect to Claim 10, Richards et al. (Figs. 1-21, annotated Fig. 5A) discloses the limitations set forth in Claim 9 and that the second post (B) includes (i) a second body portion (first angled member 12 with panels 16, 18) and (ii) a second adjustable portion (second angled member 14 with panels 30, 31) defining a second plurality of mortises (40 in Fig. 2), the second adjustable portion (14) being engageable with the second body portion (12) such that a position of the second plurality of mortises (40) is adjustable with respect to the second body portion (12).
With respect to Claim 11, Richards et al. (Figs. 1-21, annotated Fig. 5A) discloses the limitations set forth in Claim 9 and that the first body portion (12) defines a third plurality of mortises (26 in Fig. 3) in a fixed position with respect to the first body portion (12).
With respect to Claim 12, Richards et al. (Figs. 1-21, annotated Fig. 5A) discloses the limitations set forth in Claim 10 and that the first body portion (12) defines a third plurality of mortises (26 in Fig. 3) in a fixed position with respect to the first body portion (12).
With respect to Claim 14, Richards et al. (Figs. 1-21, annotated Fig. 5A) discloses the limitations set forth in Claim 12 and that the second body portion (12) defines a fourth plurality of mortises (26 in Fig. 3) in a fixed position with respect to the first body portion (12).
With respect to Claim 15, Richards et al. (Figs. 1-21, annotated Fig. 5A) discloses the limitations set forth in Claim 1 and that the first adjustable portion (14) is slidably engageable (Paragraph 0044) with the first body portion (12) such that the position of the plurality of mortises (40) is adjustable with respect to the first body portion (12).
With respect to Claim 16, Richards et al. (Figs. 1-21, annotated Fig. 5A) discloses the limitations set forth in Claim 1 and that the first adjustable portion (14) is configured to be snapped in place with the first body portion (12).
With respect to Claim 17, Applicant is reminded that, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.
Therefore, Richards et al. (Figs. 1-21, annotated Fig. 5A) discloses a method of installing a fence system (annotated Fig. 5A), the method comprising the steps of:
(a) determining information related to a change in elevation of installation of a first post (A) and a second post (B);
(b) installing the first post (A, Figs. 1-6), the first post defining a plurality of mortises (40 in Fig. 2);
(c) installing the second post (B, Figs. 1-6) using the information from step (a), the second post including (i) a second body portion (first angled member 12 with panels 16, 18) and (ii) a second adjustable portion (second angled member 14 with panels 30, 31) defining a second plurality of mortises (40 in Fig. 2), the second adjustable portion (14) being engageable with the second body portion (12) such that a position of the second plurality of mortises (40) is adjustable with respect to the second body portion (12); and
(d) installing a rail (28a) between the first post (A) and the second post (B), the rail (28a) being engaged between (i) one of the plurality of mortises (40) defined by the first post (A) and (ii) one of the second plurality of mortises (40) defined by the second post (B).
With respect to Claim 18, Richards et al. (Figs. 1-21, annotated Fig. 5A) discloses the limitations set forth in Claim 17 and that method further comprising the step of installing a second rail (28b) between the first post (A) and the second post (B), the second rail (28b) being engaged between (i) another of the plurality of mortises (40) defined by the first post (A) and (ii) another of the second plurality of mortises (40) defined by the second post (B).
With respect to Claim 19, Richards et al. (Figs. 1-21, annotated Fig. 5A) discloses the limitations set forth in Claim 17 and that the second body portion (12) defines a third plurality of mortises (26 in Fig. 3) in a fixed position with respect to the body portion (12).
With respect to Claim 20, Richards et al. (Figs. 1-21, annotated Fig. 5A) discloses the limitations set forth in Claim 17 and that the first post (A) includes (i) a first body portion (12) and (ii) a first adjustable portion (14), the first adjustable portion (14) being engageable with the first body portion (12), the plurality of mortises (40) defined by the first post (A) being defined by the first adjustable portion (14).

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loucks et al. (US 2018/0094452 A1).
With respect to Claim 1, Loucks et al. (Figs. 1A-13B) discloses a post (Figs. 10-11) for use in a fence installation, the post comprising:
a body portion (post housing 12 in Figs. 2A-2B and intermediate post cover 75 in Figs. 4A-4B) defining a first plurality of mortises (76 on intermediate post cover 75) in a fixed position with respect to the body portion (12, 75); and
an adjustable portion (post cover 14 in Figs. 3A-3B) defining a second plurality of mortises (30), the adjustable portion (14) being engageable with the body portion (12, 75) such that a position of the second plurality of mortises (30) can be adjusted with respect to the body portion (12, 75).
With respect to Claim 2, Loucks et al. (Figs. 1A-13B) discloses the limitations set forth in Claim 1 and that the body portion (12, 75 in Figs. 4A-4B and 10-11) includes a "U" shaped channel (86 on the intermediate post cover 75), and wherein the first plurality of mortises (76) are defined by a wall portion (77) of the "U" shaped channel (86).
With respect to Claim 3, Loucks et al. (Figs. 1A-13B) discloses the limitations set forth in Claim 1 and that the adjustable portion (14 in Figs. 10-11) is slidably engageable with the body portion (12, 75) such that the position of the second plurality of mortises (30) is adjustable with respect to the body portion. See Paragraph 0083.
With respect to Claim 4, Loucks et al. (Figs. 1A-13B) discloses the limitations set forth in Claim 1 and that the adjustable portion (14 in Figs. 10-11) is configured to be snapped in place with the body portion (12, 75). See Paragraph 0083.
With respect to Claim 5, Loucks et al. (Figs. 1A-13B) discloses the limitations set forth in Claim 1 and that the body portion (12, 75 in Figs. 10-11) defines a groove (88) configured to receive an engagement portion (37) of the adjustable portion (14 in Figs. 10-11) during engagement therebetween.
With respect to Claim 6, Loucks et al. (Figs. 1A-13B) discloses the limitations set forth in Claim 1 and that the adjustable portion (14 in Figs. 10-11) defines a groove (32) configured to receive an engagement portion (87) of the body portion (12, 75 in Figs. 10-11) during engagement therebetween.
With respect to Claim 7, Loucks et al. (Figs. 1A-13B) discloses the limitations set forth in Claim 1 and that a butt joint (Figs. 10-11) is provided between the body portion (12, 75) and the adjustable portion (14) during engagement therebetween.
With respect to Claim 8, Loucks et al. (Figs. 1A-13B) discloses the limitations set forth in Claim 1 and that each of the body portion (14) and the adjustable portion (12, 75) is formed of a material selected from the group consisting of a plastic material and a composite material. See Paragraph 0068.
With respect to Claim 9, Loucks et al. (Figs. 1A-13B) discloses a fence system (Figs. 1A-1B) comprising:
a first post (6a, 6 according to an embodiment shown Figs. 2A-4B; assembled in Figs. 10-11), the first post (6a; Figs. 2A-4B and 10-11) including (i) a first body portion (post housing 12 in Figs. 2A-2B and intermediate post cover 75 in Figs. 4A-4B) and (ii) a first adjustable portion (post cover 14 in Figs. 3A-3B) defining a plurality of mortises (30), the first adjustable portion (14) being engageable with the first body portion (12, 75) such that a position of the plurality of mortises (30) can be adjusted with respect to the first body portion (12, 75);
a second post (6b, 6 according to an embodiment shown in Figs. 2A-4B; assembled in Figs. 10-11); and
at least one rail (8a, 8b) configured to be positioned between one of the plurality of mortises (30) and the second post (6b).
With respect to Claim 10, Loucks et al. (Figs. 1A-13B) discloses the limitations set forth in Claim 9 and that the second post (6b; Figs. 2A-4B and 10-11) includes (i) a second body portion (post housing 12 in Figs. 2A-2B and intermediate post cover 75 in Figs. 4A-4B) and (ii) a second adjustable portion (post cover 14 in Figs. 3A-3B) defining a second plurality of mortises (30), the second adjustable portion (14) being engageable with the second body portion (12, 75) such that a position of the second plurality of mortises (30) can be adjusted with respect to the second body portion (12, 75).
With respect to Claim 11, Loucks et al. (Figs. 1A-13B) discloses the limitations set forth in Claim 9 and that the first body portion (12, 75 in Figs. 4A-4B) defines a third plurality of mortises (76 on intermediate post cover 75) in a fixed position with respect to the first body portion (12, 75).
With respect to Claim 12, Loucks et al. (Figs. 1A-13B) discloses the limitations set forth in Claim 10 and that the first body portion (12, 75 in Figs. 4A-4B) defines a third plurality of mortises (76 on intermediate post cover 75) in a fixed position with respect to the first body portion (12, 75).
With respect to Claim 13, Loucks et al. (Figs. 1A-13B) discloses the limitations set forth in Claim 11 and that the first body portion (12, 75 in Figs. 4A-4B and 10-11) includes a "U" shaped channel (86 on the intermediate post cover 75), and wherein the third plurality of mortises (76 in Fig. 4A) are defined by a wall portion (77) of the "U" shaped channel (86).
With respect to Claim 14, Loucks et al. (Figs. 1A-13B) discloses the limitations set forth in Claim 12 and that the second body portion (12, 75 in Figs. 4A-4B) defines a fourth plurality of mortises (76 on intermediate post cover 75) in a fixed position with respect to the first body portion (12, 75).
With respect to Claim 15, Loucks et al. (Figs. 1A-13B) discloses the limitations set forth in Claim 9 and that the first adjustable portion (14 in Figs. 3A-3B and 10-11) is slidably engageable with the first body portion (12, 75) such that the position of the plurality of mortises (30) is adjustable with respect to the first body portion (12, 75). See Paragraph 0083.
With respect to Claim 16, Loucks et al. (Figs. 1A-13B) discloses the limitations set forth in Claim 9 and that the first adjustable portion (14 in Figs. 3A-3B and 10-11) is configured to be snapped in place with the first body portion (12, 75). See Paragraph 0083.
With respect to Claim 17, Applicant is reminded that, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.
Therefore, Loucks et al. (Figs. 1A-13B) discloses a method of installing a fence system (Figs. 1A-1B), the method comprising the steps of:
(a) determining information related to a change in elevation of installation of a first post (6a, 6 according to an embodiment shown Figs. 2A-4B; assembled in Figs. 10-11) and a second post (6b, 6 according to an embodiment shown in Figs. 2A-4B; assembled in Figs. 10-11);
(b) installing the first post (6a; post housing 12, intermediate post cover 75, post cover 14), the first post defining a plurality of mortises (30 of the post cover 14);
(c) installing the second post (6b; post housing 12, intermediate post cover 75, post cover 14) using the information from step (a), the second post including (i) a second body portion (12, 75 in Figs. 2A-2B and 4A-4B) and (ii) a second adjustable portion (14 in Figs. 3A-3B) defining a second plurality of mortises (30), the second adjustable portion (14) being engageable with the second body portion (12, 75) such that a position of the second plurality of mortises (30) is adjustable with respect to the second body portion (12, 75); and
(d) installing a rail (8b in Figs. 1A-1B) between the first post (6a) and the second post (6b), the rail (8b) being engaged between (i) one of the plurality of mortises (30) defined by the first post and (ii) one of the second plurality of mortises (30) defined by the second post.
With respect to Claim 18, Loucks et al. (Figs. 1A-13B) discloses the limitations set forth in Claim 17 and that the method further comprising the step of installing a second rail (8a in Figs. 1A-1B) between the first post (6a) and the second post (6b), the second rail (8a) being engaged between (i) another of the plurality of mortises (30) defined by the first post and (ii) another of the second plurality of mortises (30) defined by the second post.
With respect to Claim 19, Loucks et al. (Figs. 1A-13B) discloses the limitations set forth in Claim 17 and that the second body portion (12, 75 in Figs. 4A-4B) defines a third plurality of mortises (76 on intermediate post cover 75) in a fixed position with respect to the body portion (12, 75).
With respect to Claim 20, Loucks et al. (Figs. 1A-13B) discloses the limitations set forth in Claim 17 and that the first post (6a) includes (i) a first body portion (12, 75 in Figs. 2A-2B and 4A-4B) and (ii) a first adjustable portion (14 in Figs. 3A-3B), the first adjustable portion (14) being engageable with the first body portion (12, 75), the plurality of mortises (30) defined by the first post (6a) being defined by the first adjustable portion (14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2006/0186390 A1), as applied to Claim 1, 3-7, 9-12, and 14-20 above, in view of Loucks et al. (US 2018/0094452 A1).
	With respect to Claim 8, Richards et al. discloses the limitations set forth in Claim 1 but fails to disclose that each of the body portion and the adjustable portion is formed of a material selected from the group consisting of a plastic material and a composite material.
	However, Loucks et al. (Figs. 1A-13B) teaches a fence system (2) having post (Figs. 10-11) comprising a body portion (post housing 12 in Figs. 2A-2B and intermediate post cover 75 in Figs. 4A-4B) and an adjustable portion (post cover 14 in Figs. 3A-3B), wherein each of the body portion (14) and the adjustable portion (12, 75) is formed of a material selected from the group consisting of a plastic material and a composite material. See Paragraph 0068, wherein components of the fence system (2) may be fabricated from any suitable material, which may include plastics or composites.
Further, Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice. In re Leshin, 125 USPQ 4 16.
It is also a common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, and potential aesthetics, etc., for the application, intended use, and design considerations for that material. MPEP 2144.07.
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to form each of the body portion and the adjustable portion of the post of Richards et al. from a plastic material or a composite material; Loucks et al. teaching it is known choices of material in the art of fences. 
	
Conclusion
The prior art set forth in the attached Notice of Reference Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.C./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678